Citation Nr: 1117696	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-29 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 30 percent for PTSD effective February 28, 2008.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran had active military service from October 1960 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and November 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period beginning February 28, 2008, the Veteran's PTSD is not manifested by occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran does not meet the schedular requirements for an award of TDIU and the preponderance of the evidence is against finding that he is unable to obtain or maintain any form of substantially gainful employment due to service-connected disorders.  


CONCLUSIONS OF LAW

1.  For the period beginning February 28, 2008, the criteria for an evaluation greater than 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In March 2008, the RO notified the Veteran of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for PTSD.  This letter also included information regarding how disability ratings and effective dates are determined.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met with regard to this issue.  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have also been met with regard to the issue of entitlement to TDIU.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also provided notice of how disability ratings and effective dates are determined.  

VA also fulfilled its duty to assist the Veteran.  The claims file contains service treatment records, service personnel records, and various private medical records.  In his application for TDIU, the Veteran reported treatment at Goldsboro Psychiatric Clinic.  He did not, however, submit an authorization for release of these records.  While the Veteran is receiving benefits from the Social Security Administration, these benefits are based on retirement age and not disability.  Thus, these records are not considered relevant and a remand to obtain them would serve no useful purpose.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  The Veteran was provided VA examinations in June 2008, October 2009, and March 2010.  The examinations are adequate and additional examinations are not warranted with regard to the issues decided herein.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Increased evaluation for PTSD

In August 2008, the RO granted entitlement to service connection for PTSD and assigned a 30 percent evaluation effective February 28, 2008.  The Veteran disagreed with the assigned evaluation and subsequently perfected this appeal.  In his September 2008 notice of disagreement, the Veteran argued that there were only two possible lawful ratings: (1) 70 percent and unemployability; or (2) 100 percent schedular.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the U. S. Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes that not all, or even some, of the symptoms cited in Diagnostic Code 9411 are required to support a particular evaluation.  Id.

The Global Assessment of Functioning scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4TH ed. 1994).   

In March 2008, the Veteran underwent a private psychiatric evaluation.  He reported various PTSD symptoms following his return from Vietnam.  He has been having nightmares and flashbacks for a long time.  He has chronic sleep problems and he still does not like to socialize or be around people.  He also has impatience, concentration problems, and sometimes loses his temper easily.  He retired in 2006 and has very few friends or associates.  He had never seen a psychiatrist before and never took any psychotropic medications.  

On mental status examination, the Veteran was casually dressed and groomed and was able to relate well.  He seemed very anxious and restless.  He had good eye contact and no abnormal movements, postures, or gestures were noted.  Speech was within normal limits and thought processes were goal directed and logical.  He denied any auditory or visual hallucinations, and suicidal or homicidal ideation.  There was no evidence of any psychosis or delusions.  Mood was anxious and affect was anxious and constricted.  He was alert and oriented but had problems concentrating and focusing on questions.  He had very good insight and judgment at the time of assessment.  Diagnosis was chronic PTSD.  Global assessment of functioning score was 40.  The Veteran was started on Celexa and Trazodone to help his anxiety and sleep.  

An April 2008 note from Dr. H. J. documents the Veteran's reports that medication is helping.  He indicated that he was not "hyper" as he was previously.  Affect was dull and cognition was intact.  He denied current suicide and violence risk.  

The Veteran underwent a VA examination in June 2008.  He reported that he began psychiatric medication management about 4 months ago and feels that it helped.  He was not attending individual or group therapy.  The Veteran is married and reported some difficult times with the relationship but has managed to maintain the relationship. He also has a child from an earlier relationship and continues to have a relationship with that child.  He denied having friends and reported irritability and outbursts at the least little thing.  He exercises 3-4 times a week and sometimes travels with his wife or occasionally alone.  He denied a history of violence or assaultiveness.  Some days he does not feel like getting up or doing anything.  He stays in the house on "bad days" but may be helped with his mood if his wife calls him to have lunch with her.  

On mental status examination, he was clean and neatly groomed.  Speech was unremarkable and affect was normal.  Attention was intact and thought process and content were unremarkable.  There were no delusions or hallucinations.  He does not have obsessive/ritualistic behavior or panic attacks.  There were no homicidal or suicidal thoughts.  Diagnosis was PTSD, chronic.  Global Assessment of Functioning score was 60.  

The examiner commented that the Veteran was more guarded and vigilant, and less comfortable in social settings so he has reduced quality of social relationships, and reduced ability to relax and enjoy his recreation/leisure pursuits.  The examiner indicated that there was not total occupational and social impairment due to PTSD, but that there were deficiencies in family relations and mood.  Specifically, the examiner noted that the irritability and sleep agitation were problematic for the Veteran's spouse; and intrusive recollections of traumas induce low moods intermittently.  The examiner noted no deficiencies in judgment, thinking, or work.  

A private treatment note dated in October 2008 indicates that the Veteran was doing "okay," but had dropped out of treatment and the last time he was seen was in April.  He stopped his medications in June and felt that many of his symptoms had come back.  He was tense and depressed, but without suicidal ideation.  Medications were restarted and compliance was encouraged.  

The Veteran most recently underwent a VA PTSD examination in March 2010.  He reported that he was on medications and thinks they are working well.  He takes them as needed.  The Veteran reported very infrequent contact with his adult daughter and that he and his wife have "ups and downs" and day to day difficulties in their relationship.  He does not maintain friends or social connections.  There was no history of violence or assaultiveness.  

On mental status examination, the Veteran was clean, neatly groomed, and appropriately dressed.  Speech was clear and coherent.  Affect was constricted and mood was depressed.  Attention and orientation were intact.  Thought processes and content were unremarkable and there were no delusions or hallucinations.  He understood the outcome of his behavior and understood that he has a problem.  The Veteran reported that he has a hard time sleeping.  He dreams about Vietnam once every 3 or 4 months.  There was no inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  There were no homicidal or suicidal thoughts.  Impulse control was good.  The Veteran did not have any problems with the activities of daily living.  Remote, recent, and immediate memory were all normal.  The diagnosis was PTSD, chronic, mild.  Global Assessment of Functioning score was 68.  

The examiner noted that there was not total occupational and social impairment due to PTSD; that PTSD symptoms did not result in deficiencies in most areas; and that there was not reduced reliability and productivity due to PTSD symptoms.  The examiner indicated that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  

As noted, the Veteran contends that a 100 percent schedular evaluation, or at a minimum, a 70 percent evaluation, should be assigned for PTSD.  The evidence of record clearly does not show total occupational and social impairment.  Specifically, both the June 2008 and March 2010 VA examiners indicated there was not totally impairment due to PTSD.  Thus, a 100 percent evaluation is not warranted.  

In considering the Veteran's arguments regarding a 70 percent evaluation, the Board notes the June 2008 examiner's statement that there were deficiencies in family relations and mood and the Board notes that these are listed in the rating criteria for a 70 percent evaluation.  While the Veteran reported some family difficulties and social isolation, the evidence of record does not show that he is completely unable to establish and maintain any effective relationships.  The Veteran has had a long-term marriage and is apparently able to work through his marital problems.  

Further, while the Veteran experiences some depression and anxiety, the evidence does not show near-continuous panic or depression affecting the ability to function independently.  On the contrary, he is shown to be independent in his daily activities and is able to maintain his personal appearance and hygiene.  The Veteran also reported that he is easily irritated, but there is no evidence of impaired impulse control or episodes of violence.  On review, the overall evidence does not support a 70 percent evaluation. 

The Board also does not find that the criteria for a 50 percent evaluation are met or more nearly approximated.  The Veteran's affect has been variously described as anxious, constricted, and dull.  As noted, he has some depression and anxiety as well as some difficulty with relationships.  There is, however, no evidence of panic attacks or difficulty in understanding complex commands.  The Veteran's memory has been reported as normal and insight and judgment appear adequate.  There is no evidence of deficiencies in thought processes or content.  Information in the record shows that medications are helpful in improving the Veteran's symptoms, but he is not always compliant.  

The Board has also considered the assigned Global Assessment of Functioning scores.  The Board observes that an assigned score is not determinative by itself and is only part of the relevant evidence for consideration.  Thus, a particular score does not equate to a particular rating.  

In his September 2008 notice of disagreement, the Veteran argued that his treating psychiatrist assigned a Global Assessment of Functioning score indicating major impairment and that the VA examiner found that the symptoms caused moderate impairment.  On review, the March 2008 private examiner assigned a score of 40, indicating major impairment; the June 2008 VA examiner assigned a score of 60, indicating moderate impairment; and the March 2010 VA examiner assigned a score of 68, indicating mild impairment.  

The Veteran further argued that the private examiner's report and score of 40 should be assigned more probative value because it was provided by his treating physician.  However, the probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a Veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001).

The March 2008 report appears to stem from an initial evaluation of the Veteran and the Board finds no basis for finding it more probative than the VA examinations of record.  The Board further notes that although the March 2008 examiner indicated major impairment, mental status examination was largely negative, although the Veteran's mood and affect were anxious and he had some problems concentrating.  

As discussed, the impairment associated with Veteran's PTSD has been variously described.  In considering the overall evidence, to include the Veteran's reported symptoms and findings on mental status examinations, the Board finds that the impairment caused by his PTSD is consistent with a 30 percent evaluation and a higher evaluation is not warranted at any time during the appeal period.  See Fenderson.

The Board also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for PTSD reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id. 

TDIU

In November 2009, the RO denied entitlement to TDIU.  The Veteran disagreed and subsequently perfected an appeal of this decision.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Notwithstanding, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a).  38 C.F.R. § 4.16(b).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is whether a veteran is capable of performing the physical and mental acts required by employment and not whether a veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently in receipt of service connection for coronary artery disease status post coronary bypass surgery (30 percent disabling); PTSD (30 percent disabling); hypertension (10 percent disabling); left ear hearing loss (noncompensable); and appendectomy (noncompensable).  His combined evaluation is 60 percent disabling from February 28, 2008.  Thus, the Veteran does not meet the schedular requirements for TDIU.  

While the Board is remanding the claim of entitlement to service connection for obstructive sleep apnea, the issue is not inextricably intertwined with the TDIU issue because as discussed below, the Board does not find the Veteran unemployable at this time, regardless of whether the schedular requirements are met.  

On his September 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in March 2006 and that he was unable to work due to his PTSD.  He remarked that his nerves were bad and he could not get along with people.  He indicated that he left his last job due to disability, but did not expect to receive disability retirement benefits.  He has not tried to obtain employment since that time.  He reported 2 years of college.  

Information received in June 2009 from the Veteran's last employer indicates that he last worked in March 2006.  Reason for termination was listed as "expiration of appointment".  The employer did not indicate any time lost or that concessions were made due to disability.  

The Veteran underwent a VA hypertension and heart examination in October 2009.  Hypertension was poorly controlled.  The Veteran underwent heart surgery in 2001 and was currently on various medications with good response.  The examiner did not note any effects on activities of daily living or occupation.  

On VA PTSD examination in March 2010, the VA examiner noted that although the Veteran had been retired for a number of years, he demonstrated several functional impairments related to service-connected disability that could affect both sedentary and physical employment.  

The Veteran has various service-connected disabilities and that they do have some impact on employment.  Such impairment, however, is contemplated in the ratings currently assigned.  See Van Hoose (the assignment of a compensable rating itself is recognition that industrial capabilities are impaired).  

On review, the overall evidence shows that the Veteran was able to return to work after his coronary artery bypass in 2001 and that he retired in 2006 because he was eligible based on age or duration of employment.  He has not tried to obtain employment since that time and the overall evidence does not show he is unable to obtain or maintain substantially gainful employment, much less solely due to service-connected disabilities.  While the Veteran contends that he can no longer work due to PTSD these reports are not supported by the objective evidence of record.  

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the overall evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the mental and physical acts required by employment, even when his disabilities are assessed in the context of subjective factors such as his occupational background.  Entitlement to TDIU is not warranted.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

For the period beginning February 28, 2008, entitlement to an evaluation greater than 30 percent for PTSD is denied.  

Entitlement to TDIU is denied. 


REMAND

In November 2009, the RO denied entitlement to service connection for obstructive sleep apnea.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In support of his claim, the Veteran submitted a September 2008 private medical statement from Dr. H. J.  The physician stated that there was a connection between PTSD and sleep apnea as he had shown in the "accompanying documents" and that he believed with reasonable medical certainty that the Veteran's PTSD had contributed to his sleep apnea in general.  On review, the referenced documents were not attached or otherwise identified.  

Recent case law provides that in certain circumstances, VA has a duty to seek clarification of private reports.  Savage v. Shinseki, No. 09-4406 (U. S. Vet. App. Jan. 4, 2011).  The Court limited its holding "to those instances in which the missing information is relevant, factual and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the examination report."  Id.  

The referenced documents apparently provide the basis for the physician's nexus opinion.  As such, a remand is necessary to request these documents.  The Board acknowledges that a VA medical opinion was obtained on this issue in March 2010.  Notwithstanding, if the referenced documents are received, a VA addendum should be requested.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact Dr. H. J. and ask him to provide the "accompanying documents" referenced in his September 2008 letter regarding the relationship between the Veteran's PTSD and sleep apnea.  If additional medical authorization is needed to obtain this information, it must be requested from the Veteran.

2.  If, and only if, Dr. H. J. provides the referenced documents, the claims file should then be returned to the examiner who conducted the March 2010 VA respiratory examination.  The examiner must review the additional evidence and indicate whether or not it changes her opinion.  If the previous examiner is not available, the RO/AMC must request an additional medical opinion from another qualified physician.  If further physical examination is needed, it must be scheduled.  The examiner must provide a complete rationale for any opinions expressed.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC must readjudicate the issue of entitlement to service connection for obstructive sleep apnea.  All applicable theories, laws and regulations must be considered.  If the benefit sought on appeal remains denied, the appellant and his representative, if any, must be provided with a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


